Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
REASONS FOR ALLOWANCE
The claims 13-19 and 22-24 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 13, comprising “the air inlet is substantially perpendicular to the air outlet, wherein the air duct is configured to redirect the air flow from the air inlet to the air outlet, wherein the air duct is characterized as having a semicircular shape, and wherein a radius of the semicircular shape is substantially equal to a half of a thickness of the wireless device charger.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 13 and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210050741, 20210167632 and WO 2019/136691 disclose wireless chargers including fans (all of these are not prior art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  6/29/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835